ax exeunt ano govemnment bntities department of the treasury internal_revenue_service washington apr u uniform issue list attn re control number legend ‘taxpayer plan x shareholder a shareholder b shareholder c amount amount loan loan loan loan loan ‘ - wm me plan x is an employee_stock_ownership_plan esop dear ‘this is in response to correspondence dated date as supplemented and modified by additional correspondence dated march and date from yo authorized representative in which you request a letter_ruling regarding the applicabi of the delayed effective date under sec_904 of the pension_protection_act of p-l ppa '06 to the vesting schedule of plan x the following facts and representations have been submitted under penalty of perjury in support of the rulings requested ‘taxpayer a subchapter dollar_figure corporation established plan x effective date for the benefit of its employees intended to comply with sec_4975 of the internal_revenue_code code plan x provided fora five-year cliff_vesting schedule in ‘amount from taxpayer of employer_securities from shareholders a b and c payments commencing date with final payment to be msde on date another exempt loan transaction executed on date an additional total of shares of employer_securities were sold by shareholders a b and c to plan x in return all the for three promissory notes paysdle to them loan sec_2 and respectively shares purchased as part of these two loan transactions are employer_securities within the megning of sec_409 on date plan x borrowed amount from taxpayer loan and used such amounts o pay off the remaining balance owing on loan sec_2 and in a refinancing ransaction loan remained in effect and was not modified in connection with the date transaction an exempt loan transaction executed on date loan plan x borrowed shares loan provided for scheduled in this amount was used to purchase a total of it has not yet been fully repaid based on the above facts and representations you request that the intemal revenue service service rule on the following issue ‘the accelerated vesting_schedules under sec_41 i a b a8 amended by ppa will not apply to plan x for any plan_year beginning the earlier of date or the date upon which loan sec_4975 of the code provides that the term employee_stock_ownership_plan means a defined contzibution plan a which is a stock_bonus_plan which is qualified or a stock bonus and a money purchase plan both of which are qualified under sec_401 of the code and which are designed to invest primarily in qualifying employer_securities and sec_4975 of the b which is otherwise defined in regulations by the seoretary is fully repaid i code provides that the tenn qualifying_employer_security means any employer_security within the meaning of sec_409 of the code sec_41 a of the code provides that trust shall not constitute qualified_trust under sec_401 of the code unless the plan of which such trust is part provides that an employee's right to his normal_retirement_benefit is nonforfeitable upon the attainment of normal_retirement_age as defined in paragraph and in addition satisfies the requirements of subsection and i t of this subsection and the requirements of subsection b and also satisfies in the case of a defined_benefit_plan the requirements of subsection b and in the case of a defined_contribution_plan the requirements of subsection b prior to the effective date of ppa a defined contribution pian satisfied the minimum vesting requirements of sec_41 a of the code with respect to employer nonelective contributions if it maintained a 5-year ciiff vesting schedule or vesting schedule require faster vesting of employer nonelective contributions to a defined_contribution_plan sec_411 by of the code as amended by ppa ’06 generally provides that a defined_contribution_plan satisfies the requirements of this section if it satisfies the requirements of clause ii a plan satisfies the requirements of clause ii if an employee who has completed at jeast years_of_service has a nonforteitable right to percent of the employee's accrued_benefit derived from employer contributions a plan satisfies the requirements of clause iii if an employee has a nonforfeitable right to a percentage of the employee's accrued benefit'derived from employer contributions determined under the following table sec_904 of ppa amended the minimum vesting requirements to to year graded or ii ‘years of service nonforfeitable percentage f sec_41 a b of the code as amended by sec_904 of ppa '06 generally applies to contributions for plan years beginning after date notwithstanding this effective date sec_904 of ppa provides that for any esop which had outstanding on date a loan incurred for the purpose of sequiring qualifying employer_securities as defined in sec_4975 of the code ‘4 the vesting rile amendments do not apply to any plan_year beginning before the earlier of the date on which the loan a is fully repaid or b was as of date scheduled to be fully repaid sec_904 with respect to your ruling_request loan was incurred for the puxpose of acquiring ‘the loan was qualifying employer_securities as defined in code sec_4975 outstanding on date with the final payment scheduled to be made on june accordingly we conclude that the accelerated vesting_schedules under sec_411 a b as amended by ppa will not apply to plan x for any plan_year beginning earlier of date or the date upon which loan is fully repaid no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto ‘this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on if you wish to inquire about this ruling please contact file in this office ald at sincerely yours clbon weller manager employee_plans tec ‘ical group enclosures deleted copy of this letter notice of intention to disclose notice ce
